—Judgment, Supreme Court, New York County (Joan C. Sudolnick, J.), rendered December 18, 1989, convicting defendant, after a jury trial, of burglary in the second degree and possession of burglar’s tools, and sentencing him as a second violent felony offender, to concurrent terms of imprisonment of 10 years to life and one year respectively, unanimously affirmed.
In this trial for burglary, the trial court properly excluded a statement allegedly made to the police by the codefendant (who was not jointly tried with defendant), that she had permission to enter the apartment. The codefendant’s statement was made after she and defendant had exited the burglarized apartment, and thus was not relevant to defendant’s state of mind when he entered the apartment. We have considered the remaining arguments, including those raised in defendant’s pro se supplemental brief, and find them to be without merit. Concur — Ellerin, J. P., Asch, Kassal and Smith, JJ.